The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-5, 7-15, 17-23, 25-28 and 30-34 (Renumbered 1-30) are found to be allowable. Claims 1-5, 7-15, 17-23, 25-28 and 30-34 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involving a method performed by a user equipment (UE); determining that a reselection timer has an expiration time that is to extend an active period of a discontinuous reception (DRX) cycle; determining, when the reselection timer has the expiration time that is to extend the active period, whether to extend the active period based at least in part on a rate at which signal strength of a serving cell is decreasing over time; extending the active period if it is determined to extend the active period; and entering a sleep mode without extending the active period if it is determined to not extend the active period.
The closest prior art of record Bagheri (US Patent Application Publication, 2018/0049271) and Dalsgaard (US Patent Application Publication, 2014/0031027), in combination, teaches a user equipment monitoring for data transmission scheduling assignments during an active time of the DRX cycle, and using timer to extend the active time if the UE receives either an LTTI (long transmission time interval) or an STTI (short transmission time interval) grant; the active time (or monitoring period) may Bagheri and Dalsgaard does not teach determining, when the reselection timer has the expiration time that is to extend the active period, whether to extend the active period based at least in part on a rate at which signal strength of a serving cell is decreasing over time.  Therefore, the claims are allowable over the prior art.
The next closest prior art found is Nakamori (US Patent Application Publication, 2014/0086130), which teaches measuring received power of two cells and determining/monitoring the “hysteresis” (differential between the signal power of the two cells) over a period of time, for the purpose of handover.  However, does not teach  determining, when the reselection timer has the expiration time that is to extend the active period, whether to extend the active period based at least in part on a rate at which signal strength of a serving cell is decreasing over time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416   
/SAI AUNG/Primary Examiner, Art Unit 2416